t c no united_states tax_court mary k feigh and edward m feigh petitioners v commissioner of internal revenue respondent docket no filed date p-w received a medicaid waiver payment pursuant to a state medicaid waiver program for the care of ps’ disabled adult children pursuant to notice_2014_7 2014_4_irb_445 which classifies such payments as difficulty of care foster_care_payments not includible in gross_income under sec_131 ps excluded the payment from gross_income ps also claimed an earned_income_tax_credit and the refundable portion of a child_tax_credit as relevant here the credits are calculated with respect to earned_income as defined in sec_32 r argues that p-w’s medicaid waiver payment does not qualify as earned_income because it was excluded from gross_income pursuant to notice_2014_7 supra ps counter that a notice cannot reclassify otherwise earned_income as unearned to remove a benefit provided by congress through the i r c held p-w’s medicaid waiver payment does not fall under the plain text of sec_131 held further notice_2014_7 supra cannot reclassify p-w’s medicaid waiver payment to remove a statutory tax_benefit caleb b smith for petitioners john schmittdiel and timothy m peel for respondent opinion goeke judge respondent issued a notice_of_deficiency on date determining an income_tax deficiency of dollar_figure for petitioners’ tax_year petitioners timely filed a petition with this court to challenge respondent’s determinations as set forth in his notice_of_deficiency background this matter was submitted fully stipulated by the parties pursuant to rule at the time the petition was filed petitioners resided in minnesota petitioners timely filed a form_1040 u s individual_income_tax_return for the tax_year petitioner mary k feigh was issued a form_w-2 wage and tax statement from mainsl services mn which reflected dollar_figure in 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure wages tips and other compensation this amount qualifies as a medicaid waiver payment for the care of petitioners’ related disabled adult children during the tax_year and petitioners reported this payment on their tax_return petitioners had no other form_w-2 income for and reported no other such income on their tax_return the parties have stipulated that medicaid waiver payments are treated as difficulty_of_care_payments pursuant to internal_revenue_service irs notice_2014_7 2014_4_irb_445 and that they are excludable from gross_income under sec_131 which excludes certain foster_care_payments from the gross_income of a foster care provider although petitioners reported their medicaid waiver payment as wages on their tax_return they excluded the payment from their calculation of gross_income for pursuant to the instructions included with form_1040 for petitioners claimed an earned_income_tax_credit eitc of dollar_figure and an additional_child_tax_credit actc of dollar_figure which represented the 2as used in this opinion a medicaid waiver payment is a payment received by an individual care provider as part of a state’s medicaid home and community-based services waiver program under sec c of the social_security act u s c sec_1396n c 3we are not bound by the parties’ stipulation as to matters of law 85_tc_1024 n refundable portion of petitioners’ child_tax_credit as set forth in his notice_of_deficiency respondent disallowed petitioners’ claimed eitc and actc to qualify for an eitc or an actc petitioners must demonstrate that they had earned_income for as that term is defined in sec_32 respondent argues that petitioners’ medicaid waiver payment was properly excluded from gross_income and does not qualify as earned_income for the purpose of determining eitc and actc eligibility therefore respondent argues petitioners are not entitled to an eitc or an actc for the sole issue for our consideration is whether medicaid waiver payments which are treated as difficulty_of_care_payments that are excludable from gross_income pursuant to notice_2014_7 supra nevertheless qualify as earned_income for determining eligibility to receive an eitc or an actc discussion this case involves a novel question whether income that a taxpayer has excluded from gross_income pursuant to notice_2014_7 supra is considered earned_income for the purposes of calculating eitc and actc eligibility as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that they are erroneous rule a 290_us_111 credits are matters of legislative grace and a taxpayer bears the burden of proving he is entitled to the credits claimed 503_us_79 89_tc_816 sec_32 allows an income_tax_credit for eligible individuals which is computed as a percentage of the taxpayer’s earned_income earned_income is defined under sec_32 as wages salaries tips and other employee compensation but only if such amounts are includible in gross_income for the taxable_year emphasis added sec_24 allows a credit against tax with respect to each qualifying_child of the taxpayer for which the taxpayer is allowed a dependency_exemption deduction under sec_151 as relevant here-- where petitioners had no tax_liability imposed-- sec_24 allows for a refundable portion of this child_tax_credit based in part on the taxpayer’s earned_income as defined under sec_32 for petitioners reported form_w-2 income that the parties stipulate qualifies as a medicaid waiver payment the parties agree that petitioners’ other forms of income reported on their tax_return do not qualify as earned_income under sec_32 thus to qualify for the credits at issue petitioners must establish that the income they received as a medicaid waiver payment qualifies as sec_32 earned_income on date the irs announced its position in notice_2014_7 i r b pincite that certain qualified medicaid waiver payments such as the one petitioners received in will be treated as difficulty_of_care_payments that are excludable from gross_income under sec_131 and this treatment will apply whether the care provider is related or unrelated to the eligible_individual respondent believes that because these payments are now excludable from gross_income under sec_131 by virtue of notice_2014_7 supra they are not includible in gross_income and therefore fail to meet the statutory definition of earned_income in sec_32 petitioners counter that there is no statutory regulatory or judicial authority that classifies medicaid waiver payments as not includible in gross_income under sec_131 rather the sole authority for this classification is notice_2014_7 supra petitioners’ argument is that the irs cannot through a subregulatory notice reclassify their otherwise earned_income as unearned for purposes of determining tax_credit eligibility we must decide what deference if any we owe to the interpretation of the code advanced by notice_2014_7 supra sec_131 provides gross_income shall not include amounts received by a foster care provider during the taxable_year as qualified_foster_care_payments sec_131 further defines a qualified_foster_care_payment in relevant part as a payment which is made pursuant to a foster care program of a state or political_subdivision and which is a difficulty of care payment in notice_2014_7 i r b pincite the irs announced the following guidance to achieve consistent federal tax treatment of medicaid waiver payments as of date the service will treat qualified medicaid waiver payments as difficulty_of_care_payments under sec_131 that are excludable under sec_131 and this treatment will apply whether the care provider is related or unrelated to the eligible_individual in announcing this guidance the irs explained that it would no longer apply program manager technical_advice which concluded that a biological parent of a disabled child may not exclude payments under sec_131 because the ordinary meaning of foster care excludes care by a biological parent notice_2014_7 i r b pincite they also announced that they would no longer apply our prior holdings that suggested that a caregiver of a biological relative receiving qualified medicaid waiver payments may not qualify as a foster care provider under sec_131 id pincite notice_2014_7 supra concludes that 4the irs announced it would no longer apply our holdings from 99_tc_59 alexander v commissioner t c summary opinion or harper v commissioner t c summary opinion in bannon we did not address sec_131 but held that payments received by a taxpayer for providing nonmedical care to her disabled adult daughter were not continued treatment of qualified medicaid waiver payments as ‘difficulty of care payments’ is consistent with the definition under sec_131 however these payments clearly do not meet the plain statutory definition found in the code sec_131 defines difficulty_of_care_payments as inter alia compensation_for providing the additional care of a qualified_foster_individual a qualified_foster_individual is any individual who is living in a foster family home and who was placed there by an agency of the state or a qualified_foster_care_placement_agency sec_131 while s ection does not explicitly address whether payments under medicaid waiver programs are qualified_foster_care_payments the irs reasoned that medicaid waiver programs and state foster care programs share similar oversight and purposes notice_2014_7 i r b pincite as an initial matter the plain text of sec_131 renders it inapplicable to the care of biological adult children in fact in notice_2014_7 supra the irs acknowledged that it has historically challenged the continued nontaxable welfare benefits in alexander we held that payments under washington state’s medicaid personal care program for the in-home care of the taxpayer’s biological parents did not meet the statutory requirements to be considered foster_care_payments under sec_131 because the taxpayer’s parents were not placed in the home and the taxpayers did not operate a foster family home in harper we again did not address sec_131 but citing bannon held that payments received by a taxpayer for providing care to her disabled adult son did not qualify as nontaxable welfare benefits excludability of payments to individual care providers caring for related individuals in the provider’s home and its own technical_advice previously concluded that the ordinary meaning of foster care excludes care by a biological parent nevertheless notice_2014_7 supra concluded that qualified medicaid waiver payments would be treated as difficulty_of_care_payments whether the care provider is related or unrelated to the eligible_individual additionally a plain reading of the sec_131 requirement that the care recipient be placed in a foster family home renders it inapplicable here where petitioners are caring for their related adult children in their own home see sec_131 and c while placed is not defined under sec_131 notice_2014_7 supra concludes that an eligible_individual receiving care in the home of the individual care provider under the medicaid waiver program will be treated as ‘placed’ for purposes of sec_131 however it provides no compelling rationale for this conclusion when the qualified_foster_individual remains in hi sec_5although we are not bound by state law minnesota state law defines foster care as hour substitute care for children placed away from their parents minn stat ann sec 260c subdiv west in addition for a child to remain in foster care past his 18th birthday the child must not be able to safely return home minn stat ann sec 260c subdiv west citing the definition of foster care the minnesota court_of_appeals has concluded because appellant father was living with his mother she was not able to provide foster care for his children in re welfare of children of t n no a12-1099 wl at minn ct app date own home instead notice_2014_7 supra cites our decision in micorescu v commissioner tcmemo_1998_398 wl to support its conclusion in micorescu v commissioner wl at we looked to the plain meaning of the verb to place in order to determine whether qualified foster individuals were placed in their foster family homes by the state or by a third- party organization however there was no dispute that the individuals had been placed in reaching our holding that the third-party organization had placed the individuals we explained that they did such things as assist in locating adult foster homes provide transportation to view the homes provide advice as to which home might be best for the individual and negotiate with the foster home a price to be paid for the care of the individual id notice-2014-7 supra suggests that states perform similar activities with respect to individuals participating in medicaid waiver programs however none of these things can reasonably be said to have been done in this case where the individuals receiving care remained in their own home petitioners’ medicaid waiver payment does not fall under the plain text of sec_131 thus we must examine the ability of notice_2014_7 supra to classify the income as such central to this dispute is what is meant in sec_32 by the phrase includible in gross_income this court has previously opined on the meaning of includible versus included and we have held that these words are not functionally the same see 110_tc_236 aff’d without published opinion 198_f3d_248 6th cir see also tesco driveaway co v commissioner tcmemo_2001_294 slip op pincite noting that includible refers to the date that the income should have been reported while included means the date that the recipient reported the income while included refers to the actual treatment of income includible refers to a required treatment of income whether or not the income was actually so treated venture funding ltd v commissioner t c pincite id pincite colvin j concurring the ‘ed’ ending refers to something done in fact the ‘ible’ or ‘able’ ending refers to something legally required see also 876_f3d_979 9th cir t he suffix ‘able’ means ‘capable of ’ thus an item_of_income is includible in gross_income if it is required to be included as income irrespective of whether the item was actually included in the taxpayer’s gross_income because petitioners’ medicaid waiver payment is includible in their gross_income but for notice_2014_7 supra the question for us becomes whether a notice can effectively usurp congress’ authority in granting tax_credits by denying petitioners a credit they would have been entitled to in the absence of the notice to resolve this question we must examine what substantive effect a notice can have where it provides guidance as to the treatment of certain income under the code as we have noted irs notices--as mere statements of the commissioner’s position--lack the force of law 101_tc_78 ndollar_figure aff’d 70_f3d_1282 10th cir thus they can only provide insight into the commissioner’s interpretation of the law they cannot effect substantive changes in the law nevertheless we must consider whether this irs notice may be entitled to some deference under the standards outlined in 323_us_134 we have previously afforded skidmore deference to a series of revenue rulings reflecting a ‘body of experience and informed judgment’ that the irs has developed over four decades 144_tc_324 quoting skidmore u s pincite of course even in that context we acknowledged that w e are not bound by revenue rulings under skidmore the weight we afford them depends upon their persuasiveness and the consistency of the commissioner’s position over time webber v commissioner t c pincite in the context of medicaid waiver payments the irs opted to issue a notice rather than a revenue_ruling however even in this form the agency’s interpretation may merit some deference given the ‘specialized experience and broader investigations and information’ available to the agency 533_us_218 quoting skidmore u s pincite to determine what deference if any is owed to an irs notice we must look at the thoroughness evident in its consideration the validity of its reasoning its consistency with earlier and later pronouncements and all those factors which give it power to persuade if lacking power to control skidmore u s pincite we have already discounted the thoroughness and persuasiveness of the reasoning in notice_2014_7 supra and concluded that petitioners’ medicaid waiver payment does not fit the plain statutory definition of a qualified_foster_care_payment in sec_131 additionally the notice acknowledges it is a reversal of the irs’ historical practice of challenging the excludability of these payments and thus does not represent the agency’s longstanding treatment of medicaid waiver payments see 769_f3d_616 8th cir rev’g and remanding 140_tc_350 in the light of these factors we determine that the notice is entitled little if any deference the irs cannot remove a statutory benefit provided by congress 515_us_323 n ‘ i nterpretive rulings do not have the force and effect of regulations’ and they may not be used to overturn the plain language of a statute quoting 495_us_472 142_tc_46 a procedural pronouncement cannot restrict or revise a code section the wording and context of the statute control citations omitted see also mead corp u s pincite the fair measure of deference to an agency administering its own statute has been understood to vary with circumstances and courts have looked to the degree of the agency’s care its consistency formality and relative expertness and to the persuasiveness of the agency’s position that is exactly what respondent seeks to do here the eitc and the actc are acts of legislative grace provided by congress we know the familiar rule that deductions and credits depend upon legislative grace and are allowed only to the extent authorized by statute 258_f2d_248 8th cir citing deputy v du pont 6our holding addresses the power of the irs through a notice to deem income otherwise includible as not includible for purposes of calculating a benefit bestowed by congress we do not reach the related issue of whether the irs may properly classify income as not includible through a regulation 308_us_488 aff’g 28_tc_59 however the irs is not free to circumscribe the credits that the legislature has chosen to authorize through statute that is a power only congress has therefore to the extent respondent seeks to use notice_2014_7 supra to deprive petitioners of a benefit bestowed by congress we hold he may not do so respondent further argues that there is no statutory provision demonstrating congressional intent to allow petitioners a double tax_benefit respondent suggests that if congress intended to provide a double benefit here it would have done so explicitly as it did in sec_32 where it allowed taxpayers to treat as earned_income combat service pay excluded from gross_income under sec_112 respondent’s argument however misses that he not congress has provided petitioners with a double tax_benefit petitioners’ income cannot be reclassified by respondent through a notice to fall outside the plain text of sec_32 if left alone sec_32 would allow petitioners the benefits of earned_income for their medicaid waiver payment but that payment would remain subject_to taxation under sec_61 respondent however has decided to disturb this equilibrium by telling taxpayers like petitioners that they need not pay tax on their medicaid waiver payments while respondent’s notice may be well intended and we are not critical of the motivation our role is to apply the statutory provisions as they present themselves congress of course may exercise its prerogative to definitively provide that these payments are earned_income but not subject_to taxation as it did with combat service pay under sec_32 our holdings clarify that where income does not fall within the plain text of a statutory exclusion_from_gross_income the irs cannot reclassify that income through a notice so that it no longer qualifies as earned_income for the purpose of determining tax_credits we do not reach the question of whether in the light of our holdings petitioners should have included their medicaid waiver payment in gross_income respondent did not raise this issue in his notice_of_deficiency or plead it in this case instead respondent argued that petitioners were precluded by his notice from including their payment in gross_income respondent chose not 7we assume respondent’s motive for issuing notice_2014_7 2014_4_irb_445 was well intended but we note that at least as applied to petitioners it may actually cause more harm than good applying the notice as they did to exclude their medicaid waiver payment from gross_income but include it in calculating earned_income petitioners had no tax_liability and received over dollar_figure in refundable tax_credits even in the absence of respondent’s notice petitioners would have no tax_liability and over dollar_figure in refundable tax_credits however if petitioners had applied the notice as respondent argues they should have--to exclude their medicaid waiver payment from gross_income and from their earned_income calculation--they would still have no tax_liability but would miss out on over dollar_figure in refundable tax_credits 8in his brief respondent argued that the irs announced that certain medicaid waiver payments are within the ambit of the exclusion under i r c continued to argue in the alternative that petitioners’ medicaid waiver payment should be included in gross_income as our rules allow him to do and we will not argue it for him see rule c our job is to consider the issues advanced by the parties not to craft alternative arguments never raised accordingly we will not address whether petitioners properly excluded their medicaid waiver payment from gross_income in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners continued therefore according to respondent the exclusion of qualified medicaid waiver payments from gross_income under sec_131 does not depend upon a taxpayer’s election petitioners’ belief that they elected to exclude qualified medicaid waiver payments from gross income--and that such election simultaneously rendered the payments includible in gross income--is erroneous there is simply no election available under sec_131 or sec_32 for petitioners to make
